Capitol Federal Financial

Exhibit 10.8

Named Executive Officer Salary and Bonus Arrangements

Base Salaries

The base salaries, effective July 1, 2005, for the executive officers (the
"named executive officers") of Capitol Federal Financial who were named in the
compensation table that appeared in the Company's most recent annual meeting
proxy statement are as follows:

Name and Title



Base Salary



John B. Dicus
President and Chief Executive
Officer

$462,000

 

 

John C. Dicus

Chairman of the Board

$412,000

 

 

Neil F.M. McKay
Chief Financial Officer and Treasurer

$244,000

 

 

R. Joe Aleshire
Executive Vice President

$203,000

 

 

Larry K. Brubaker
Executive Vice President

$203,000

Description of Fiscal Year 2005 Bonus Plan

On December 9, 2004, the Compensation Committee of the Company's Board of
Directors set the performance criteria for fiscal year 2005 under the Company's
Short-Term Incentive Plan. This plan provides for annual bonus awards, as a
percentage of base salary, to selected management personnel based on the
achievement of pre-established corporate and individual performance criteria.
Awards, if any, are typically made in January for the fiscal year ended the
preceding September 30. Currently, for executive officers of the Bank, a portion
of any bonus awarded under the Short-Term Incentive Plan (from $2,000 to as much
as 50% of the award, up to a maximum of $100,000), may be deferred for a
three-year period through the Company's Deferred Incentive Bonus Plan. The total
of the amount deferred, plus a 50% Company match, is deemed to be invested in
the Company's common stock at the closing price as of the December 31
immediately preceding the deferral date. If the participant is still employed at
the end of the deferral period, the participant will receive a cash payment
equal to the sum of: (1) the deferred amount, (2) the Company match, (3) the
value of all dividend equivalents paid during the deferral period on the Company
common stock in which the participant is deemed to have invested and (4) the
appreciation, if any, during the deferral period on the Company common stock in
which the participant is deemed to have invested.

The Short-Term Incentive Plan will operate in substantially the same manner for
fiscal year 2005 as it did for fiscal year 2004. The corporate performance
criteria will again be comprised of targeted levels of return on average equity,
earnings per share and the Bank's efficiency ratio. For each executive officer
listed, 90% of his award will be based on the attainment of corporate
performance goals, with the remainder based on his achievement of individual
performance objectives. The maximum potential bonus awards for fiscal year 2005
for the named executive officers are as follows: John B. Dicus, 60% of base
salary; John C. Dicus, 60% of base salary; Neil F.M. McKay, 40% of base salary;
R. Joe Aleshire, 40% of base salary; and Larry K. Brubaker, 40% of base salary.

 